Allowable Subject Matter
Status of Claims
Claims 1, 9, and 13 have been amended.
Claims 1-20 are allowed as amended.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the Remarks, filed 8/4/2022, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion of eligibility.

Reasons for Allowance
Claims 1-20 are allowed as amended 8/4/2022.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by actual construction/activation of the microgrid based on the cost comparison for the proposed microgrid, which uses the abstract idea in a meaningful way beyond general linking to a technology (See PEG 2019 and MPEP 2106.05). Applicant’s amendments are exactly what the Examiner recommended. Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1-20 disclose a system and method for determining economic viability of a microgrid.
The closest prior art of record is:
Jia et al. (US 2015/0094968 A1) – which discloses optimization of electric grid utilization. 
Ozog (US 2014/0148963 A1) – which discloses optimization of microgrid energy use and distribution.
Carter et al. (US 2014/0039710 A1) – which discloses energy storage and modeling and control.
Phurailatpam et al. (Planning and optimization of autonomous DC microgrids for rural and urban applications in India, Renewable and Sustainable Energy Reviews, Volume 82, Part 1, February 2018, Pages 194-204) – which discloses planning and optimization of microgrids for rural and urban applications in India.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 9, and 13.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “a method comprising: determining, by a computing device, one or more candidate distributed energy resources for use within a proposed microgrid; determining, based on a generating capacity and a rated power associated with each candidate distributed energy resource of the one or more candidate distributed energy resources, an investment cost of the one or more candidate distributed energy resources, determining one or more weather conditions associated with the proposed microgrid, one or more islanding conditions associated with the proposed microgrid, and one or more uncertainty parameters associated with the proposed microgrid; determining, based on the one or more weather conditions, the one or more islanding conditions, and the one or more uncertainty parameters, an operation cost of the one or more candidate distributed energy resources; comparing a cost of drawing power from a main power grid to a sum of the investment cost and the operation cost; identifying the proposed microgrid for installation when the sum of the investment cost and the operation cost is less than the cost of drawing power from the main power grid; and constructing, based on the cost comparison, the proposed microgrid, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683